Order entered July 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00632-CV

                   OFFICE OF THE ATTORNEY GENERAL, Appellant

                                                V.

                           GINGER WEATHERSPOON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC09-06233

                                            ORDER
       The Court has before it appellant’s July 29, 2013 emergency motion for stay pursuant to

Texas Rule of Appellate Procedure 29.3. The Court requests that appellee file a response to the

motion by 5:00 p.m. on August 9, 2013. The Court temporarily STAYS all proceedings in the

trial court. This stay shall remain in effect until 5:00 p.m. on August 13, 2013.


                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE